DETAILED ACTION 
The present application, filed on 9/30/2015 is being examined under the AIA  first inventor to file provisions.   

The following is a final Office Action in response to Applicant’s amendments filed on 11/4/2021. 
        
a.  Claims 1, 23, 27 are amended
b.  Claims 2, 7, 9, 12, 14, 17-22, 24-26, 32 are cancelled 
c.  Claims 36-37 are new

Overall, Claims 1, 3-6, 8, 10-11, 13, 15-16, 23, 27-31, 33-37 are pending and have been considered below.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-11, 13-16, 23-25, 27-33, 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 8,046,803), in view of Bui et al (US 2013/0197978), in further view of Rainey et al (US 2016/0379510), in further view of Alloway (US 2015/0031426), in further view of Sohn et al (US 2010/0279762).  
Regarding Claims 1, 23, 27 – Lee discloses: A computer-implemented method of personalized gamification of multimedia content, the computer-implemented method comprising: 
retrieving. from a databas
identifying metadata tags associated with a library of multimedia content associated with the consumer and accessible within the multimedia content distribution system, {see at least [Abstract]; (12)/[1:61-2:7] – the multimedia content is encoded with metatags; (11)-(12)/[3:3-26] – may dynamically change or add metatags or metatag information to a media stream being provided to the media distributor's customer or viewer. Lee discloses a plurality of multimedia content and a tag for each of the multimedia content pieces. Therefore, Lee discloses “a plurality of metadata tags”}
wherein the metadata tags comprise temporal metadata; {see at least (20)-(21)/[5/8-33] The user preferences may include various user interests, preferences of particular brands, or any other preference data that may be useful for selecting and inserting metatags 112. The user profiles may be adaptive in accordance with viewing patterns, prior selections of metatags 112, or any other historical or usage data that may be useful for selecting and inserting metatags 112.} 
identifying content elements depicted in the library of multimedia content; {see at least 20)-(21)/[5/8-33] current user selection (contains a time element correlated with a multimedia content selection from the library}    
obtaining, from the databas
… in finding and accessing content depicting prior content elements personalized for the consumer; {see at least [abstract] The multimedia distributor encodes the multimedia content with the metatag based on information about the customer; (19)-(20)/[4:59-5/7] personalized multimedia, prior selection of metatags (reads on viewing prior selections of personalized content) (selecting reads on accessing)}  
generating, by operation of one or more processors when executing a gamification engine of the multimedia content distribution system, a content element {see at least (12)/[1:61-2:7] The multimedia producer produces multimedia content} personalized for the consumer based on the biographical information and the viewing habits, {see at least (12)/[1:61-2:7] The multimedia distributor encodes the multimedia content with the metatag based on information about the customer; (20)/[5:7-20] – adaptive in accordance with viewing patterns; reads on consume prior actions, prior selection of metatags … pattern … historical data; fig1 – inserting personalized metatags; (19)/[4:60-5:6] – customer behavior … insert in accordance with customer data  … one or more metatags … correlate metatag with a response (reads on identified available metatags); [Abstract], (12)/[3:17-26] – content encoded with metatag; (12)/[1:61-2:7] The multimedia distributor encodes the multimedia content with the metatag based on information about the customer; (19)-(20)/[4:59-5/7] personalized multimedia, prior selection of metatags (reads on viewing habits)}
wherein the content element is personalized based on the metadata tags, {see at least (11)/[3:3-16] metadata tag used to personalize the multimedia viewing experience} 
after generating the content element, prompting the consumer to perform a task of finding and accessing, in the library of multimedia content, multimedia content scenes depicting the content element; {see at least fig3, rc304, (34)/[8:16-45] The options include an option for requesting more information about the product or other item of interest, an option for interacting with the product or other item of interest, and an option for engaging in a transaction with the product or other item of interest; fig5, rc506, (40)/[9:50-10:6] an indication 506 of the currently selected option (based on the broadest reasonable interpretation requirement (MPEP 2111), Examiner interprets “an option for interacting with the product or other item of interest” as finding and accessing … scenes depicting the content element. It is Examiner position that, in order to interact, the multimedia content has to be found and accessed)} 
analyzing, via a temporal metadata analyzer included within the multimedia content distribution system, a multimedia content scene specified by the consumer to determine whether a metadata tag identifying the content element is included within the multimedia content scene; and {see at least fig3, rc304, (34)-(36)/[8:16-9:2] FIG. 3 illustrates how the video scene of FIG. 2 is updated upon a user acting on the indication of a metatag 112. As shown by icon 302, the video scene has been paused and a contextual menu 304 is overlaid on top of the video scene. In one embodiment, the current frame is simply held statically displayed with icon 302 indicating that the video scene has been paused. The contextual menu 304 has three options corresponding to the metatag 112 of a product or other item of interest being shown or described in the multimedia content 106. The options include an option for requesting more information about the product or other item of interest, an option for interacting with the product or other item of interest, and an option for engaging in a transaction with the product or other item of interest. In the case of the video scene illustrated in FIGS. 2 and 3, the information option in the contextual menu 304 may be to view a brochure about the car, the interaction option may be to schedule a test drive of the car, and the transaction option may be to request quotes from three dealers nearest to the user's location. Other information options may include a uniform resource locator (URL) link to a website for the car, the phone number of a dealer, or an option to view a commercial about the car, for example. Other transaction options may include purchasing merchandizing related to the car, such as a hat with a decal of the car or car manufacturer logo on it, for example. One skilled in the art will recognize that the options of information, interaction, and transaction, on the contextual menu 304 may be readily modified according to the product or other item of interest they are describing.; fig4, rc402-rc408, (37)-(39)/[9:3-48] FIG. 4 illustrates an alternative embodiment for identifying several products featured during the response range 104. In response to a user acting on an indication of the metatags 112, such as the icon 202, the playback of the multimedia content 106 may be stopped or paused as indicated by icon 302. Each product featured during the response range 104 may have an icon similar to icon 202 that indicates metatags 112 are available for that product. As shown in the embodiment of FIG. 4, some featured products may include the tires of the car as indicated by icon 402, the car itself as indicated by icon 404, and the paint job on the car as indicated by icon 406. Other products unrelated to the current scene in the video playback may also be featured, such as the doors on the building behind the car as indicated by icon 408. Unrelated products may be differentiated through having a different color icon, an icon of a different design, or otherwise differentiating the appearance of the icon.} 
determining that the metadata tag identifying the content element is included within the multimedia content scene and that the consumer has accessed the multimedia content scene, … {see at least fig3, rc304, (34)-(36)/[8:16-9:2]  FIG. 3 illustrates how the video scene of FIG. 2 is updated upon a user acting on the indication of a metatag 112. As shown by icon 302, the video scene has been paused and a contextual menu 304 is overlaid on top of the video scene. In one embodiment, the current frame is simply held statically displayed with icon 302 indicating that the video scene has been paused. The contextual menu 304 has three options corresponding to the metatag 112 of a product or other item of interest being shown or described in the multimedia content 106. The options include an option for requesting more information about the product or other item of interest, an option for interacting with the product or other item of interest, and an option for engaging in a transaction with the product or other item of interest. In the case of the video scene illustrated in FIGS. 2 and 3, the information option in the contextual menu 304 may be to view a brochure about the car, the interaction option may be to schedule a test drive of the car, and the transaction option may be to request quotes from three dealers nearest to the user's location. Other information options may include a uniform resource locator (URL) link to a website for the car, the phone number of a dealer, or an option to view a commercial about the car, for example. Other transaction options may include purchasing merchandizing related to the car, such as a hat with a decal of the car or car manufacturer logo on it, for example. One skilled in the art will recognize that the options of information, interaction, and transaction, on the contextual menu 304 may be readily modified according to the product or other item of interest they are describing; Multiple sub-options may be supplied for each of the three categories of options on the contextual menu 304. For example, a user may select the first option on the contextual menu 304 for requesting more information about the product. The contextual menu 304 or another menu may then be populated with the various information options available. The additional options may be filtered in accordance with user preferences or user profile data (reads on metadata tag, rc304, included in the multimedia); fig5, rc506, (40)/[9:50-10:6] an indication 506 of the currently selected option (reads on consumer having viewed the content)}

Lee does not disclose, however, Bui discloses: 
wherein an indication of the reward is output. {see at least [0049], [claim7] The items displayed as potential rewards are placed in the reward bar} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee to include the elements of Bui.  One would have been motivated to do so, in order to incentivize the consumer to view the content element.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee evidently discloses generating personalized metatags and content elements.  Bui is merely relied upon to illustrate the functionality of granting a reward for viewing the content element in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, as well as granting a reward for viewing the content element are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, as well as Bui would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee / Bui. 

Lee, Bui does not disclose, however, Rainey discloses: 
	wherein generating the content element includes: 
identifying, an engagement level of the consumer based on the prior gamification data, and {see at least [0002] skill level of a player (reads on engagement level); [0011]-[0013] current performance level (reads on engagement level); [0070] Engagement may be measured in respect of any one or more quizzes and/or in respect of all quizzes, e.g. averaged across a plurality or all quizzes.}
implementing, … based on the engagement level, a difficulty level associated with the consumer; {see at least [0002]-[0003] optimal difficulty level, difficulty level is adjusted (reads on difficulty level based on consumer); [0014], [0035] identified by said respective ranking data as being more difficult than the presented instance of a previously presented question if said comparing indicates that said current performance level exceeds said target performance level; [0015], [0036] identified by said respective ranking data as being less difficult than the presented instance of the previously presented question if said comparing indicates that said current performance level is lower than said target performance level; [0017] said ranking data comprises, in respect of each wrong answer, data that is indicative of the respective probability that said at least one player would select the respective wrong answer as the correct answer; [0069] a question difficulty ranking can be determined for that player profile type} 
wherein a higher engagement level results in a greater difficulty level being implemented, and {see at least [abstract]  A more difficult question than the previous question is selected as the next question if the comparison indicates that the user's current performance level exceeds the target performance level, otherwise a less difficult question is selected.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui to include the elements of Rainey.  One would have been motivated to do so, in order to adjust the incentivizing to the consumer experience level.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee, Bui evidently discloses generating personalized metatags and content elements.  Rainey is merely relied upon to illustrate the functionality of identifying an engagement level and implementing a difficulty level in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, as well as identifying an engagement level and implementing a difficulty level are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, Bui, as well as Rainey would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee, Bui / Rainey. 

Lee, Bui, Rainey does not disclose, however, Alloway discloses:  
wherein the greater difficulty level is reflected via generation of personalized content elements that are depicted in a smaller amount of content in the library of multimedia content; {see at least [0019] The difficulty of a game session with the aforementioned configuration carries an inverse relationship with the quantity of time provided in the time limit, as reducing the time allotted for selecting all target objects in the first round and all previously selected target objects in the second round increases in difficulty as the time allotted decreases.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey to include the elements of Alloway.  One would have been motivated to do so, in order to adjust the incentivizing to the consumer experience level.  Furthermore, the Supreme Court has supported that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143(F)).  In the instant case, Lee, Bui, Rainey evidently discloses generating personalized metatags and content elements.  Alloway is merely relied upon to illustrate the functionality of a reverse correlation between difficulty level and engagement in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, as well as a reverse correlation between difficulty level and engagement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, Bui, Rainey, as well as Alloway would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee, Bui, Rainey / Alloway.  

Lee, Bui, Rainey, Alloway does not disclose, however, Sohn discloses:
	… using machine learning … {see at least fig1, rc110, [0031] artificial intelligence algorithms to calculate relative difficulty levels} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey, Alloway to include the elements of Sohn.  One would have been motivated to do so, in order to take advantage of an efficient work tool.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee, Bui, Rainey, Alloway evidently discloses generating personalized metatags and content elements.  Sohn is merely relied upon to illustrate the functionality of machine learning in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, as well as machine learning are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, Bui, Rainey, Alloway, as well as Sohn would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee, Bui, Rainey, Alloway / Sohn.

Regarding Claim 3, 28 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: wherein identifying the metadata tags, with the one or more processors, comprises 
retrieving the metadata tags from a category database associated with the multimedia content distribution system. {see at least fig1, rc112, (19)/[4:60-5:6] – select and insert metatags; (12)/[3:17-26] – dynamically change or add metatags}  

Regarding Claim 4, 29 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: wherein identifying the metadata tags, with the one or more processors, comprises 
parsing the plurality of multimedia content using a temporal metadata parser. {see at least (11)/[3:3-16] – details of the multimedia content; reads on parsing; (22)/[5:34-40] – examine the multimedia content; reads on parsing}  

Regarding Claims 5, 30 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claims 1, 23. Rainey further discloses: wherein implementing, based on the engagement level, the difficulty level associated with the consumer 
further personalizing the content element based on the difficulty level. {see at least [0001] adjusting the difficulty level; [0003] difficulty level taking socio-demographic factors into account; reads on applicable difficulty level; [0070]-[0075] – difficulty level of the questions … in order to maximize the engagement level; reads on identifying the applicable difficulty level}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey to include additional elements of Rainey.  One would have been motivated to do so, in order to increase the appeal of the gamification effort through increased difficulty levels. In the instant case, Lee, Bui, Rainey evidently discloses generating personalized metatags and content elements (as discussed above in reference to Claims 1, 23).  Rainey is merely relied upon to illustrate the additional functionality of personalizing the content elements based on the difficulty level in the same or similar context in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 6, 31 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Rainey further discloses: wherein the difficulty level comprises 
a preset difficulty level from a multimedia content distributor. {see at least [0001] adjusting difficulty level; reads on preset difficulty levels from where the adjustment is made; [0005] each instance being associated with a different difficulty level; reads on preset level; [0070]-[0075] – difficulty level of the questions … in order to maximize the engagement level; reads on preset difficulty level}  
 
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey, Alloway, Sohn to include additional elements of Rainey.  One would have been motivated to do so, in order to increase the appeal of the gamification effort through increased difficulty levels.  In the instant case, Lee, Bui, Rainey, Alloway, Sohn evidently discloses generating personalized metatags and content elements (as discussed above in reference to Claim 1).  Rainey is merely relied upon to illustrate the additional functionality of retrieving difficulty levels in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 7 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Rainey further discloses: 
the consumer engagement level is based on the prior gamification data. {see at least [0001]-[0003] optimize… maximize player engagement …; [0006] relative difficulty …; [0021], [0023] length of time … engagement; [0056] adjusting difficulty of the quiz …; fig2, [0070]-[0075] – difficulty level of the questions … in order to maximize the engagement level; reads on identifying a difficulty level}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey, Alloway, Sohn to include additional elements of Rainey.  One would have been motivated to do so, in order to increase the appeal of the gamification effort through increased difficulty levels, as well as customer engagement levels.  In the instant case, Lee, Bui, Rainey, Alloway, Sohn evidently discloses generating personalized metatags and content elements, and consumer engagement levels (as discussed above in reference to Claims 1, 23).  Rainey is merely relied upon to illustrate the additional functionality of consumer engagement level based on prior gamification data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 8 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	wherein the prior gamification data comprises one or more of: the prior content elements {see at least (20)/[5:7-20], [claim 14] – prior selection of metatags … historical and usage data}; time between generation of a prior personalized content elements of the prior content elements and the consumer accessing a prior multimedia content containing the prior content elements {see at least fig1, rc104, (16)/[4:12-36] – time during which customer might have a response}; identification of a prior multimedia content scene accessed by the consumer and depicting a prior content elements; or a type of a prior multimedia content scene accessed by the consumer and depicting the prior content elements. {see at least fig4, rc404-rc408, (36)/[8:52-9:20] – exemplary product selection}     

Regarding Claim 10 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: wherein the library of multimedia content comprises one or more of: a television program; a movie; a song; or an album. {see at least (18)/[4:46-58] – television … movies … radio}  

Regarding Claim 11 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: further comprising 
retrieving, from a database, device-specific data associated with the consumer device; and {see at least (27)/[6:38-62] – identifies each customer device; reads on data associated with user device}  
further personalizing the content elements based on the device-specific data, the device-specific data including one or more of: location data; consumer data stored locally on the consumer device; or information regarding one or more multimedia content stored on the user device. {see at least (21)/[5:20-33] – identification of user … locally stored user profiles … current location information … current user selections}  

Regarding Claim 13 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: wherein the consumer is prompted via one or more of: email, in-application notification, short message system (SMS), or multimedia messaging service (MMS). {see at least fig3, rc304, (34)/[8:15-44] – contextual menu (reads on in-application notification)}

Regarding Claim 15 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	wherein the consumer device comprises one or more of: a desktop computer, a laptop, a tablet, a cell phone, wearable technology, a smart watch, a personal digital assistant (PDA) device, a television. {see at least fig1, rc114, (28)/[6:62-7:11], [claim 19] – PDA … cellular telephone … television}

Regarding Claim 16 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	wherein the biographical information comprises age; gender; multimedia content preferences; non-multimedia content preferences; or a combination thereof, wherein the consumer-specific data further comprises indications of multimedia content contained in the library of multimedia content {see at least (20)/[5:7-20] – demographic data … home location … age … sex; fig1, rc118, (29)-(30)/[7:12-37] storage for playback (reads on multimedia content library} 
	
Regarding Claim 33 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	updating the prior gamification data to indicate that the consumer has successfully found and accessed the multimedia content scene. {see at least fig3, rc302, rc304, (34)/[8:16-44] video scene is updated (reads on updating prior gamification data)}    

Regarding Claim 35 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee further discloses: 
	transmitting, by a streaming engine of the multimedia content distribution system, the multimedia content scene to the consumer device for playback. {see at least (24)-(25)/[5:53-6-:31]; FIG2, (33)/[7:64-8:17] immediate or delayed playback}   

Regarding Claim 36 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 23. Lee further discloses: wherein identifying the metadata tags comprises 
retrieving the metadata tags from a category database associated with the multimedia content distribution system. {see at least [abstract] The multimedia distributor encodes the multimedia content with a metatag (reads on metadata tags associated with the distribution system)}   


Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 8,046,803), in view of Bui et al (US 2013/0197978), in further view of Rainey et al (US 2016/0379510), in further view of Alloway (US 2015/0031426), in further view of Sohn et al (US 2010/0279762), in further view of Gates et al (US 2014/0039991).
Regarding Claim 34 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 1. Lee, Bui, Rainey, Alloway, Sohn does not disclose, however, Gates discloses: wherein the operations further comprise:
formatting, by a streaming engine of the multimedia content distribution system, the multimedia content scene to have an aspect ratio for the consumer device. {see at least [0152] optimally displaying based on device characteristics, like aspect ratio}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey, Alloway, Sohn to include the elements of Gates.  One would have been motivated to do so, in order to create conditions for properly displaying the content. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee, Bui, Rainey, Alloway, Sohn evidently discloses generating personalized metatags and content elements, and consumer engagement levels.  Gates is merely relied upon to illustrate the functionality of formatting based on aspect ratio in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, and consumer engagement levels, as well as formatting based on aspect ratio are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, Bui, Rainey, Alloway, Sohn, as well as Gates would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee, Bui, Rainey, Alloway, Sohn / Gates.


Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 8,046,803), in view of Bui et al (US 2013/0197978), in further view of Rainey et al (US 2016/0379510), in further view of Alloway (US 2015/0031426), in further view of Sohn et al (US 2010/0279762), in further view of Y.L. Lee et al (US 2010/0191567).
Regarding Claim 37 – Lee, Bui, Rainey, Alloway, Sohn discloses the limitations of Claim 23. Lee, Bui, Rainey, Alloway, Sohn does not disclose, however, Y.L.Lee discloses: wherein identifying the metadata tags comprises 
parsing the library of multimedia content using a temporal metadata parser. {see at least [0025] parsing the content of each content section; [0042] … a parser can be utilized  …}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee, Bui, Rainey, Alloway, Sohn to include the elements of Y.L. Lee.  One would have been motivated to do so, in order to analyze the subject the multimedia content. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee, Bui, Rainey, Alloway, Sohn evidently discloses generating personalized metatags and content elements, and consumer engagement levels.  Y.L. Lee is merely relied upon to illustrate the functionality of a text parser in the same or similar context.  As best understood by Examiner, since both generating personalized metatags and content elements, and consumer engagement levels, as well as a text parser are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, Bui, Rainey, Alloway, Sohn, as well as Y.L. Lee would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee, Bui, Rainey, Alloway, Sohn / Y.L. Lee.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees with the latter.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
	As a result of the amendments and based on Applicant’s arguments, the rejection is withdrawn. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “… Lee is silent on any consumer being prompted to perform the task of finding and accessing multimedia content scenes depicting a content element in a library of multimedia content associated with the consumer.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Lee discloses: after generating the content element, prompting the consumer to perform a task of finding and accessing, in the library of multimedia content, multimedia content scenes depicting the content element; {see at least fig3, rc304, (34)/[8:16-45] The options include an option for requesting more information about the product or other item of interest, an option for interacting with the product or other item of interest, and an option for engaging in a transaction with the product or other item of interest; fig5, rc506, (40)/[9:50-10:6] an indication 506 of the currently selected option (based on the broadest reasonable interpretation requirement (MPEP 2111), Examiner interprets “an option for interacting with the product or other item of interest” as finding and accessing … scenes depicting the content element. It is Examiner position that, in order to interact, the multimedia content has to be found and accessed)}  
Therefore, Lee discloses the claim element. 

Applicant submits Lee is silent on “… let alone any content element personalized for the consumer based on biographical information, viewing habits, and metadata tags ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Lee discloses: … in finding and accessing content depicting prior content elements personalized for the consumer; {see at least [abstract] The multimedia distributor encodes the multimedia content with the metatag based on information about the customer; (19)-(20)/[4:59-5/7] personalized multimedia, prior selection of metatags (reads on viewing prior selections of personalized content) (selecting reads on accessing)} 
Therefore, Lee discloses the claim element.   

Applicant submits Lee is silent on “… in a manner that includes identifying an engagement level based on prior gamification data.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Lee does not disclose, however Rainey discloses: identifying, an engagement level of the consumer based on the prior gamification data, and {see at least [0002] skill level of a player (reads on engagement level); [0011]-[0013] current performance level (reads on engagement level); [0070] Engagement may be measured in respect of any one or more quizzes and/or in respect of all quizzes, e.g. averaged across a plurality or all quizzes.}
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In sum piecemeal analysis of references is not a proper examination practice.   
Therefore, Rainey discloses the claim element.

Applicant submits “Lee in no way prompts the user to perform the task of finding and accessing multimedia scenes depicting the item of interest in a library of multimedia content associated with the user.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Lee discloses: finding and accessing content depicting prior content elements personalized for the consumer; {see at least [abstract] The multimedia distributor encodes the multimedia content with the metatag based on information about the customer; (19)-(20)/[4:59-5/7] personalized multimedia, prior selection of metatags (reads on viewing prior selections of personalized content) (selecting reads on accessing)}   
Therefore, Lee discloses the claim limitation. 

Applicant submits “As such, Lee does not contemplate any contextual menu that prompts the user to perform the task of finding depictions of an item of interest in a library associated with the user in a multimedia content distribution system.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Lee discloses at: fig3, rc304, (34)/[8:16-45] The options include an option for requesting more information about the product or other item of interest, an option for interacting with the product or other item of interest, and an option for engaging in a transaction with the product or other item of interest; fig5, rc506, (40)/[9:50-10:6] an indication 506 of the currently selected option. This implies that the item of interest has been found.
Therefore, Lee discloses the claim limitation. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622